Exhibit 99.3 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS ASSETS As of March 31, 2014 (000's Except shares and per share amounts) SecureAlert GPS Global Adjustments Consolidated CURRENT ASSETS Cash - Accounts receivable, net - - Notes receivables - - Inventory, net of reserves 12 5 [a ] Prepaid expenses and other 22 - TOTAL CURRENT ASSETS 5 Property and equipment, net 47 - Monitoring equipment, net 48 - Deposits and other assets 21 - Acquisition purchase commitment - ) [c ] - Royalty Purchase Commitment, net of amortization - - Intangibles, net of amortization 27 - [a ] Goodwill - - [a
